EXHIBIT 10.2

NAVIGANT CONSULTING, INC.

AMENDED AND RESTATED 2012 LONG-TERM INCENTIVE PLAN

I.    INTRODUCTION

1.1 Purposes. The purposes of the Navigant Consulting, Inc. Amended and Restated
2012 Long-Term Incentive Plan (this “Plan”) are (i) to align the interests of
the Company’s shareholders and the recipients of awards under this Plan by
increasing the proprietary interest of such recipients in the Company’s growth
and success, (ii) to advance the interests of the Company by attracting and
retaining officers, other employees, Non-Employee Directors, consultants,
independent contractors and agents and (iii) to motivate such persons to act in
the long-term best interests of the Company and its shareholders.

1.2 Certain Definitions.

“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.

“Board” shall mean the Board of Directors of the Company.

“Change in Control” shall have the meaning set forth in Section 5.8(b).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the Committee designated by the Board, consisting of two
or more members of the Board, each of whom may be (i) a “Non-Employee Director”
within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code and
(iii) “independent” within the meaning of the rules of The New York Stock
Exchange or, if the Common Stock is not listed on The New York Stock Exchange,
within the meaning of the rules of the principal national stock exchange on
which the Common Stock is then traded.

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company, and all rights appurtenant thereto.

“Company” shall mean Navigant Consulting, Inc., a Delaware corporation, or any
successor thereto.

“Corporate Transaction” shall have the meaning as set fort in
Section 5.8(b)(iii).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Fair Market Value” shall mean the closing transaction price of a share of
Common Stock as reported on The New York Stock Exchange on the date as of which
such value is being determined or, if the Common Stock is not listed on The New
York Stock Exchange, the closing transaction price of a share of Common Stock on
the principal national stock exchange on which the Common Stock is traded on the
date as of which such value is being determined or, if there shall be no
reported transactions for such date, on the next preceding date for which
transactions were reported; provided, however, that if the Common Stock is not
listed on a national stock exchange or if Fair Market Value for any date cannot
be so determined, Fair Market Value shall be determined by the Committee in good
faith and in accordance with Section 409A of the Code.



--------------------------------------------------------------------------------

“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.

“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.

“Incumbent Board” shall have the meaning set forth in Section 5.8(b)(ii).

“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.

“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.

“Outstanding Common Stock” shall have the meaning set forth in
Section 5.8(b)(i).

“Outstanding Voting Securities” shall have the meaning set forth in
Section 5.8(b)(i).

“Performance Awards” shall mean a right to receive an amount of cash, shares of
Common Stock, or a combination of both, contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest in the shares of Common Stock subject to an
award or the holder’s receipt of the shares of Common Stock or payment with
respect to an award, as applicable. To the extent necessary for an award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, such criteria and objectives shall be one or more of
the following corporate-wide or subsidiary, division, operating unit or
individual measures: the attainment by a share of Common Stock of a specified
Fair Market Value for a specified period of time, earnings per share, return on
assets, return on equity, return on investments, return on invested capital,
total shareholder return, earnings or net income of the Company before or after
taxes and/or interest, EBITDA, revenues, market share, cash flow or cost
reduction goals, interest expense after taxes, economic value created, gross
margin, operating margin, net cash provided by operations, and strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion goals, cost targets,
customer satisfaction, reductions in errors and omissions, reductions in lost
business, management of employment practices and employee benefits, supervision
of litigation and information technology, quality and quality audit scores,
efficiency, and goals relating to acquisitions or divestitures, or any
combination of the foregoing. Each such goal may be expressed on an absolute or
relative basis and may include comparisons based on current internal targets,
the past performance of the Company (including the performance of one or more
subsidiaries, divisions, or operating units) or the past or current performance
of other companies (or a combination of such past and current performance). In
the case of earnings-based measures, in addition to the ratios specifically
enumerated above, Performance Measures may include comparisons relating to
capital (including, but not limited to, the cost of capital), shareholders’
equity, shares outstanding, assets or net assets, or any combination thereof.
Performance Measures shall be subject to such other special rules and conditions
as the Committee may establish;

 

2



--------------------------------------------------------------------------------

provided, however, that to the extent such goals relate to Awards to “covered
employees” within the meaning of Section 162(m) of the Code, such special rules
and conditions shall not be inconsistent with the provisions of Treasury
regulation Section 1.162-27(e) or any successor regulation describing “qualified
performance-based compensation.” In the sole discretion of the Committee, but
subject to Section 162(m) of the Code, the Committee may amend or adjust the
Performance Measures or other terms and conditions of an outstanding award in
recognition of unusual, nonrecurring or one-time events affecting the Company or
its financial statements or changes in law or accounting principles.

“Performance Option” shall mean an Incentive Stock Option or Nonqualified Stock
Option, the grant of which or the exercisability of all or a portion of which is
contingent upon the attainment of specified Performance Measures within a
specified Performance Period.

“Performance Period” shall mean any period of not less than twelve months
designated by the Committee during which (i) the Performance Measures applicable
to an award shall be measured and (ii) the conditions to vesting applicable to
an award shall remain in effect; provided, however, that the twelve-month
performance period shall not apply to (A) awards granted in lieu of salary,
(B) awards made in payment of any earned incentive compensation, (C) a
termination due to death, disability or retirement, (D) upon a Change in
Control, (E) Substitute Awards, (F) awards to newly hired officers or other
employees, or (G) awards granted under this Plan with respect to the number of
shares of Common Stock which, in the aggregate, does not exceed five percent
(5%) of the total number of shares available for awards under this Plan.

“Prior Plan” shall mean the Navigant Consulting, Inc. 2005 Long-Term Incentive
Plan, as amended, and each other plan previously maintained by the Company under
which equity awards remain outstanding as of the effective date of this Plan.

“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.

“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.

“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof, the Fair Market Value of such share of Common Stock in
cash, which shall be contingent upon the expiration of a specified Restriction
Period and which may, in addition thereto, be contingent upon the attainment of
specified Performance Measures within a specified Performance Period.

“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.

“Restriction Period” shall mean any period of not less than twelve months,
designated by the Committee during which the Common Stock subject to a
Restricted Stock Award may not be sold, transferred, assigned, pledged,
hypothecated or otherwise encumbered or disposed of, except as provided in this
Plan or the Agreement relating to such award, or the conditions to vesting
applicable to (i) options to purchase shares of Common Stock in the form of
Incentive Stock Options or Nonqualified Stock Options (which may include
Performance Options), (ii) SARs, or (iii) Restricted Stock Unit Awards, shall
remain in effect; provided, however, that the twelve month vesting period shall
not apply to (A) awards granted in lieu of salary, (B) awards made in payment of
any earned incentive compensation, (C) a termination due to death, disability or
retirement, (D) upon a Change in Control, (E) Substitute Awards, (F) awards to
newly hired officers or other employees, or (G) awards granted under this Plan
with respect to the number of shares of Common Stock which, in the aggregate,
does not exceed five percent (5%) of the total number of shares available for
awards under this Plan.

 

3



--------------------------------------------------------------------------------

“SAR” shall mean a stock appreciation right which may be a Free-Standing SAR or
a Tandem SAR.

“Stock Award” shall mean a Restricted Stock Award or a Restricted Stock Unit
Award.

“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.

“Substitute Award” shall mean an award granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an option or SAR.

“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender or cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) with an aggregate
value equal to the excess of the Fair Market Value of one share of Common Stock
on the date of exercise over the base price of such SAR, multiplied by the
number of shares of Common Stock subject to such option, or portion thereof,
which is surrendered.

“Tax Date” shall have the meaning set forth in Section 5.5.

“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).

1.3 Administration. This Plan shall be administered by the Committee. Any one or
a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options (which may include Performance
Options), (ii) SARs, (iii) Stock Awards in the form of Restricted Stock or
Restricted Stock Units and (iv) Performance Awards. The Committee shall, subject
to the terms of this Plan, select eligible persons for participation in this
Plan and determine the form, amount and timing of each award to such persons
and, if applicable, the number of shares of Common Stock, the number of SARs,
the number of Restricted Stock Units, and the dollar value subject to such an
award, the exercise price or base price associated with the award, the time and
conditions of exercise or settlement of the award and all other terms and
conditions of the award, including, without limitation, the form of the
Agreement evidencing the award. Notwithstanding anything herein to the contrary,
the Committee may approve an Agreement that, or may, in its sole discretion,
otherwise take action regarding an Agreement such that (i) any or all
outstanding options and SARs shall become exercisable in part or in full,
(ii) all or a portion of the Restriction Period applicable to any outstanding
Restricted Stock or Restricted Stock Units shall lapse, (iii) all or a portion
of the Performance Period applicable to any outstanding Restricted Stock,
Restricted Stock Units, Performance Awards shall lapse and (iv) the Performance
Measures (if any) applicable to any outstanding award shall be deemed to be
satisfied at the target, maximum or any other level. The Committee shall,
subject to the terms of this Plan, interpret this Plan and the application
thereof, establish rules and regulations it deems necessary or desirable for the
administration of this Plan and may impose, incidental to the grant of an award,
conditions with respect to the award, such as limiting competitive employment or
other activities. All such interpretations, rules, regulations and conditions
shall be conclusive and binding on all parties.

 

4



--------------------------------------------------------------------------------

The Committee may delegate some or all of its power and authority hereunder to
the Board or, subject to applicable law, to the Chief Executive Officer or other
executive officer of the Company as the Committee deems appropriate; provided,
however, that (i) the Committee may not delegate its power and authority to the
Board or the Chief Executive Officer or other executive officer of the Company
with regard to the grant of an award to any person who is a “covered employee”
within the meaning of Section 162(m) of the Code or who, in the Committee’s
judgment, is likely to be a covered employee at any time during the period an
award hereunder to such employee would be outstanding and (ii) the Committee may
not delegate its power and authority to the Chief Executive Officer or other
executive officer of the Company with regard to the selection for participation
in this Plan of an officer, director or other person subject to Section 16 of
the Exchange Act or decisions concerning the timing, pricing or amount of an
award to such an officer, director or other person.

No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.

1.4 Eligibility. Participants in this Plan shall consist of such officers, other
employees, Non-Employee Directors, consultants, independent contractors and
agents, and persons expected to become officers, other employees, Non-Employee
Directors, consultants, independent contractors and agents, of the Company and
its Subsidiaries as the Committee in its sole discretion may select from time to
time. The Committee’s selection of a person to participate in this Plan at any
time shall not require the Committee to select such person to participate in
this Plan at any other time. Except as provided otherwise in an Agreement, for
purposes of this Plan, references to employment by the Company shall also mean
employment by a Subsidiary, and references to employment shall include service
as a Non-Employee Director, consultant, agent or independent contractor. The
Company may determine, in its sole discretion, whether a participant is deemed
to be employed during a leave of absence.

1.5 Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, the number of shares of Common
Stock that shall initially be available for all awards under this Plan shall be
8,400,000, of which no more than 8,400,000 shares of Common Stock in the
aggregate may be issued under the Plan in connection with Incentive Stock
Options. To the extent the Company grants an option or a Free-Standing SAR under
the Plan, the number of shares of Common Stock that remain available for future
grants under the Plan shall be reduced by a number equal to one (1.0) times the
number of shares subject to such option or Free-Standing SAR. To the extent the
Company grants a Stock Award or settles a Performance Award in shares of Common
Stock, the number of shares of Common Stock that remain available for future
grants under the Plan shall be reduced by a number equal to one and one-half
(1.5) times the number of shares subject to such Stock Award or Performance
Award.

To the extent that shares of Common Stock subject to an outstanding option, SAR,
Stock Award or Performance Award granted under this Plan or under the Prior Plan
are not issued or delivered by reason of (i) the expiration, termination,
cancellation or forfeiture of such award (excluding shares subject to an option
cancelled upon settlement in shares of a related Tandem SAR or shares subject to
a Tandem SAR cancelled upon exercise of a related option) or (ii) the settlement
of such award in cash, then such shares of Common Stock shall again be available
under this Plan; provided, however, that shares of

 

5



--------------------------------------------------------------------------------

Common Stock subject to an award under this Plan shall not again be available
under this Plan if such shares are (x) shares that were subject to an option or
stock-settled SAR and were not issued or delivered upon the net settlement of
such option or SAR, (y) shares delivered to or withheld by the Company to pay
the exercise price or the withholding taxes related to an outstanding award, or
(z) shares repurchased by the Company on the open market with the proceeds of an
option exercise. The number of shares that again shall be available pursuant to
this paragraph shall be equal to (i) one (1.0) of a share for each share subject
to an option or Free-Standing SAR described herein or subject to an option or
free-standing SAR granted under the Prior Plan, (ii) one and one-half
(1.5) shares for each share subject to a Stock Award or Performance Award
described herein and (iii) in accordance with Section 1.5(b) of the Prior Plan,
one and one-half (1.5) shares for each share subject to a restricted stock
award, restricted stock unit award, performance share award or performance share
unit award granted under the Prior Plan.

The number of shares of Common Stock available for awards under this Plan shall
not be reduced by (i) the number of shares of Common Stock subject to Substitute
Awards or (ii) available shares under a shareholder approved plan of a company
or other entity which was a party to a corporate transaction with the Company
(as appropriately adjusted to reflect such corporate transaction) which become
subject to awards granted under this Plan (subject to applicable stock exchange
requirements).

Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.

To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder
(i) the maximum number of shares of Common Stock with respect to which options
or SARs, or a combination thereof, may be granted during any fiscal year of the
Company to any person shall be 500,000, subject to adjustment as provided in
Section 5.7; (ii) the maximum number of shares of Common Stock with respect to
which Stock Awards subject to Performance Measures or Performance Awards
denominated in Common Stock may be granted during any fiscal year of the Company
to any person shall be 250,000, subject to adjustment as provided in
Section 5.7, and (iii) the maximum amount that may be payable with respect to
Performance Awards denominated in cash granted during any fiscal year of the
Company to any person shall be $5,000,000; provided, however that during the
first year of any award recipient’s employment or service to the Company or any
Subsidiary, such limits shall be multiplied by two.

Notwithstanding any provision in the Plan to the contrary, the aggregate grant
date fair value (computed in accordance with applicable accounting rules) of all
awards granted to any individual Non-Employee Director during any calendar year
shall not exceed $500,000. However, the limit set forth in this paragraph shall
not apply to awards made pursuant to an election to receive the award in lieu of
all or a portion of any fees payable to such Non-Employee director.

II.    STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1 Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.

 

6



--------------------------------------------------------------------------------

Options may be granted in addition to, or in lieu of, any other compensation
payable to officers, other employees, directors, consultants, agents and
independent contractors, and in all cases shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:

(a) Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than 10
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent or Subsidiary) (a “Ten Percent Holder”), the
purchase price per share of Common Stock shall not be less than the price
(currently 110% of Fair Market Value) required by the Code in order to
constitute an Incentive Stock Option.

Notwithstanding the foregoing, in the case of an option that is a Substitute
Award, the exercise price per share of the shares subject to such option may be
less than 100% of the Fair Market Value per share on the date of grant,
provided, that the excess of: (a) the aggregate Fair Market Value (as of the
date such Substitute Award is granted) of the shares subject to the Substitute
Award, over (b) the aggregate exercise price thereof does not exceed the excess
of: (x) the aggregate fair market value (as of the time immediately preceding
the transaction giving rise to the Substitute Award, such fair market value to
be determined by the Committee) of the shares of the predecessor company or
other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate exercise price of such shares.

(b) Option Period and Exercisability. The period during which an option may be
exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than 10 years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, determine that an option is to
be granted as a Performance Option and may establish an applicable Performance
Period and Performance Measures which shall be satisfied or met as a condition
to the grant of such option or to the exercisability of all or a portion of such
option. The Committee shall determine whether an option shall become exercisable
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.

(c) Method of Exercise. An option may be exercised (i) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) except as may be prohibited
by applicable law, in cash by a broker-dealer acceptable to the Company to whom
the optionee has submitted an irrevocable notice of exercise or (E) a
combination of (A), (B) and (C), in each case to the extent set forth in the
Agreement relating to the option, (ii) if applicable, by surrendering to the
Company any Tandem SARs which are cancelled by reason of the exercise of the
option and (iii) by executing such documents as the Company may reasonably
request. Any fraction of a share of Common Stock which would be required to pay
such

 

7



--------------------------------------------------------------------------------

purchase price shall be disregarded and the remaining amount due shall be paid
in cash by the optionee. No shares of Common Stock shall be issued and no
certificate representing Common Stock shall be delivered until the full purchase
price therefor and any withholding taxes thereon, as described in Section 5.5,
have been paid (or arrangement made for such payment to the Company’s
satisfaction).

2.2 Stock Appreciation Rights. The Committee may, in its discretion, grant SARs
to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.

SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:

(a) Number of SARs and Base Price. The number of SARs subject to an award shall
be determined by the Committee. Any Tandem SAR related to an Incentive Stock
Option shall be granted at the same time that such Incentive Stock Option is
granted. The base price of a Tandem SAR shall be the purchase price per share of
Common Stock of the related option. The base price of a Free-Standing SAR shall
be determined by the Committee; provided, however, that such base price shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such SAR.

(b) Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that no SAR shall be
exercised later than 10 years after its grant date; and provided further, that
no Tandem SAR shall be exercised later than the expiration, cancellation,
forfeiture or other termination of the related option. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free-Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with
Section 3.2(c), or such shares shall be transferred to the holder in book entry
form with restrictions on the shares duly noted, and the holder of such
Restricted Stock shall have such rights of a shareholder of the Company as
determined pursuant to Section 3.2(d). Prior to the exercise of an SAR, the
holder of such SAR shall have no rights as a shareholder of the Company with
respect to the shares of Common Stock subject to such SAR.

(c) Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request.

2.3 Termination of Employment or Service. All of the terms relating to the
exercise, cancellation or other disposition of an option or SAR upon a
termination of employment or service with the Company of the holder of such
option or SAR, as the case may be, whether by reason of disability, retirement,
death or any other reason, shall be determined by the Committee and set forth in
the applicable award Agreement.

2.4 Dividend Equivalents. Notwithstanding anything in an Agreement to the
contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.

 

8



--------------------------------------------------------------------------------

2.5 No Repricing. Subject to Section 5.7, the Committee shall not without the
approval of the shareholders of the Company, (i) reduce the exercise price or
base price of any previously granted option or SAR, (ii) cancel any previously
granted option or SAR in exchange for another option or SAR with a lower
exercise price or base price or (iii) cancel any previously granted option or
SAR in exchange for cash or another award if the exercise price of such option
or the base price of such SAR exceeds the Fair Market Value of a share of Common
Stock on the date of such cancellation, in each case other than in connection
with a corporate transaction including, without limitation, any stock dividend,
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, combination, or exchange of shares.

III.    STOCK AWARDS

3.1 Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award or a Restricted Stock Unit Award.

3.2 Terms of Restricted Stock Awards. Restricted Stock Awards shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of this Plan, as the Committee
shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of the shares of Common
Stock subject to such award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

(c) Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with
Section 5.5, the restrictions shall be removed from the requisite number of any
shares of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.

 

9



--------------------------------------------------------------------------------

(d) Rights with Respect to Restricted Stock Awards. Unless otherwise set forth
in the Agreement relating to a Restricted Stock Award, and subject to the terms
and conditions of a Restricted Stock Award, the holder of such award shall have
all rights as a shareholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that (i) a distribution with respect to shares of Common Stock, other
than a regular cash dividend, and (ii) a regular cash dividend with respect to
shares of Common Stock that are subject to performance-based vesting conditions,
in each case shall be deposited with the Company and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.

3.3 Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.

(a) Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Unit Award shall be determined by the Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.

(c) Settlement of Vested Restricted Stock Unit Awards. The Agreement relating to
a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and
(ii) whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. Any
dividend equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units. Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a shareholder of
the Company with respect to the shares of Common Stock subject to such award.

3.4 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award upon a termination of employment or service with the
Company of the holder of such award, whether by reason of disability,
retirement, death or any other reason, shall be determined by the Committee and
set forth in the applicable award Agreement.

IV.    PERFORMANCE AWARDS

4.1 Performance Awards. The Committee may, in its discretion, grant Performance
Awards to such eligible persons as may be selected by the Committee.

 

10



--------------------------------------------------------------------------------

4.2 Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.

(a) Value of Performance Award and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.

(b) Vesting and Forfeiture. The Agreement relating to a Performance Award shall
provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.

(c) Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights as a shareholder of the Company as determined pursuant to
Section 3.2(d). Any dividends or dividend equivalents with respect to a
Performance Award that is subject to performance-based vesting conditions shall
be subject to the same restrictions as such Performance Award. Prior to the
settlement of a Performance Award in shares of Common Stock, including
Restricted Stock, the holder of such award shall have no rights as a shareholder
of the Company.

4.3 Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award upon a termination of employment or service with the Company of the
holder of such award, whether by reason of disability, retirement, death or any
other reason, shall be determined by the Committee and set forth in the
applicable award Agreement.

V.    GENERAL

5.1 Effective Date and Term of Plan. This Plan, as amended and restated, shall
be submitted to the shareholders of the Company for approval at the Company’s
2015 annual meeting of shareholders and, if so approved, the Plan, as amended
and restated, shall become effective as of the date on which the Plan, as
amended and restated, was approved by the Board. This Plan shall terminate as of
the first annual meeting of the Company’s shareholders to occur on or after
February 14, 2022, unless terminated earlier by the Board. Termination of this
Plan shall not affect the terms or conditions of any award granted prior to
termination.

Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Option may be granted later than February 14,
2022. In the event that this Plan is not approved by the shareholders of the
Company, this Plan and any awards hereunder shall be void and of no force or
effect.

5.2 Amendments. The Board may amend this Plan as it shall deem advisable;
provided, however, that no amendment to the Plan shall be effective without the
approval of the Company’s shareholders if (i) shareholder approval is required
by applicable law, rule or regulation, including Section 162(m) of the Code and
any rule of The New York Stock Exchange, or any other stock exchange on which
shares of Common Stock are traded; or (ii) such amendment seeks to modify
Section 2.5 hereof; provided further, that no amendment may impair the rights of
a holder of an outstanding award without the consent of such holder.

 

11



--------------------------------------------------------------------------------

5.3 Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, either executed by the recipient or accepted by the
recipient by electronic means approved by the Company within the time period
specified by the Company. Upon such execution or execution and electronic
acceptance, and delivery of the Agreement to the Company, such award shall be
effective as of the effective date set forth in the Agreement.

5.4 Non-Transferability. No award shall be transferable other than by will, the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes or a charitable
organization designated by the holder, in each case without consideration.
Except to the extent permitted by the foregoing sentence or the Agreement
relating to an award, each award may be exercised or settled during the holder’s
lifetime only by the holder or the holder’s legal representative or similar
person. Except as permitted by the second preceding sentence, no award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any award, such
award and all rights thereunder shall immediately become null and void.

5.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock or the payment of any cash
pursuant to an award made hereunder, payment by the holder of such award of any
federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company; (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation; (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation; (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the optionee
has submitted an irrevocable notice of exercise or (E) any combination of (A),
(B) and (C), in each case to the extent set forth in the Agreement relating to
the award. Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate. Any fraction of a share of Common Stock
which would be required to satisfy such an obligation shall be disregarded and
the remaining amount due shall be paid in cash by the holder.

5.6 Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in

 

12



--------------------------------------------------------------------------------

connection with, the delivery of shares thereunder, such shares shall not be
delivered unless such listing, registration, qualification, consent, approval or
other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company may require that certificates evidencing
shares of Common Stock delivered pursuant to any award made hereunder bear a
legend indicating that the sale, transfer or other disposition thereof by the
holder is prohibited except in compliance with the Securities Act of 1933, as
amended, and the rules and regulations thereunder.

5.7 Adjustment. In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation — Stock Compensation) that causes the per share value of
shares of Common Stock to change, such as a stock dividend, stock split,
spinoff, rights offering or recapitalization through an extraordinary dividend,
the number and class of securities available under this Plan, the number and
class of securities subject to each outstanding option or SAR and the purchase
price or base price per share, the terms of each outstanding Restricted Stock
Award and Restricted Stock Unit Award, including the number and class of
securities subject thereto, the terms of each outstanding Performance Award, the
maximum number of securities with respect to which options or SARs may be
granted during any fiscal year of the Company to any one grantee, the maximum
number of shares of Common Stock that may be awarded during any fiscal year of
the Company to any one grantee pursuant to a Stock Award that is subject to
Performance Measures or a Performance Award, and the maximum amount that may be
payable pursuant to any Performance Award denominated in cash granted during any
fiscal year of the Company to any one grantee shall be appropriately adjusted by
the Committee, such adjustments to be made in the case of outstanding options
and SARs without an increase in the aggregate purchase price or base price and
in accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants. In
either case, the decision of the Committee regarding any such adjustment shall
be final, binding and conclusive. If any such adjustment would result in a
fractional security being (a) available under this Plan, such fractional
security shall be disregarded, or (b) subject to an award under this Plan, the
Company shall pay the holder of such award, in connection with the first
vesting, exercise or settlement of such award, in whole or in part, occurring
after such adjustment, an amount in cash determined by multiplying (i) the
fraction of such security (rounded to the nearest hundredth) by (ii) the excess,
if any, of (A) the Fair Market Value on the vesting, exercise or settlement date
over (B) the exercise or base price, if any, of such award.

5.8 Change in Control.

(a) Double-Trigger Vesting. Unless otherwise determined by the Committee
pursuant to Section 1.3 or provided in an award Agreement or another agreement,
in the event of a Change in Control of the Company and a termination of
employment or service under circumstances determined by the Board or the
Committee within 24 months following such Change in Control or within three
months prior thereto in connection with such Change in Control (A) the
outstanding options and SARs shall immediately become exercisable in full or in
part, (B) the Restriction Period applicable to the outstanding Restricted Stock
Awards and Restricted Stock Unit Awards shall lapse in full or in part, (C) the
Performance Period applicable to the outstanding awards shall lapse in full or
in part, and (D) the Performance Measures applicable to the outstanding awards
shall be deemed to be satisfied at the target, maximum or any other level.

 

13



--------------------------------------------------------------------------------

(b) Board and Committee Discretion. In the event of a Change in Control of the
Company, the Board or the Committee may, in its discretion:

(i) require that shares of capital stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the shares of Common Stock subject to an outstanding award, with an
appropriate and equitable adjustment to such award as determined by the Board in
accordance with Section 5.7; and/or

(ii) require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (A) a cash payment in an amount equal to
(1) in the case of an option or an SAR, the number of shares of Common Stock
then subject to the portion of such option or SAR surrendered, to the extent
such option or SAR is then exercisable or becomes exercisable pursuant to this
Plan or an award Agreement or another agreement, multiplied by the excess, if
any, of the Fair Market Value of a share of Common Stock as of the date of the
Change in Control, over the exercise price or base price per share of Common
Stock subject to such option or SAR, (2) in the case of a Stock Award or
Performance Award denominated in shares of Common Stock, the number of shares of
Common Stock then subject to the portion of such award surrendered, to the
extent the Restriction Period and Performance Period, if any, on such Stock
Award or Performance Award has lapsed or will lapse pursuant to this Plan or an
award Agreement or another agreement and to the extent that the Performance
Measures, if any, have been satisfied or are deemed satisfied pursuant to this
Plan or an award Agreement or another agreement, multiplied by the Fair Market
Value of a share of Common Stock as of the date of the Change in Control, and
(C) in the case of a Performance Award denominated in cash, the value of the
Performance Award then subject to the portion of such award surrendered, to the
extent the Performance Period applicable so such award has lapsed or will lapse
pursuant to this Plan or an award Agreement or another agreement and to the
extent the Performance Measures applicable to such award have been satisfied or
are deemed satisfied pursuant to this Plan or an award Agreement or another
agreement; (B) shares of capital stock of the corporation resulting from or
succeeding to the business of the Company pursuant to such Change in Control, or
a parent corporation thereof, having a fair market value not less than the
amount determined under clause (A) above; or (C) a combination of the payment of
cash pursuant to clause (A) above and the issuance of shares pursuant to clause
(B) above.

(c) Definition of Change in Control. “Change in Control” shall mean:

(i) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of more than 50% of either (A) the then outstanding shares of
Common Stock (the “Outstanding Common Stock”) or (B) the combined voting power
of the then outstanding securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”); excluding,
however, the following: (1) any acquisition directly from the Company (excluding
any acquisition resulting from the exercise of an exercise, conversion or
exchange privilege unless the security being so exercised, converted or
exchanged was acquired directly from the Company), (2) any acquisition by the
Company, (3) any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (4) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 5.8(b); provided further, that for purposes of clause (2), if any Person
(other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of more than 50% of the Outstanding
Common Stock or more than 50% of the Outstanding Voting Securities by reason of
an acquisition by the Company, and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional shares of the
Outstanding Common Stock or any additional Outstanding Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;

 

14



--------------------------------------------------------------------------------

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of at least 60%, or all or substantially all, of the assets of
the Company, or the acquisition of the assets of another corporation for voting
securities of the Company (a “Corporate Transaction”); excluding, however, a
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals or entities who are the beneficial owners, respectively, of the
Outstanding Common Stock and the Outstanding Voting Securities immediately prior
to such Corporate Transaction will beneficially own, directly or indirectly,
more than 60% of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Corporate Transaction (including, without limitation, a corporation
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets either directly or indirectly) in substantially the
same proportions relative to each other as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Common Stock and the Outstanding
Voting Securities, as the case may be, (B) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, more
than 50% of the Outstanding Common Stock or the Outstanding Voting Securities,
as the case may be) will beneficially own, directly or indirectly, more than 50%
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (C) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

(iv) the consummation of a plan of complete liquidation or dissolution of the
Company.

5.9 Deferrals. The Committee may determine that the delivery of shares of Common
Stock or the payment of cash, or a combination thereof, upon the settlement of
all or a portion of any award made hereunder shall be deferred, or the Committee
may, in its sole discretion, approve deferral elections made by holders of
awards. Deferrals shall be for such periods and upon such terms as the Committee
may determine in its sole discretion, subject to the requirements of
Section 409A of the Code.

 

15



--------------------------------------------------------------------------------

5.10 No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

5.11 Rights as Shareholder. No person shall have any right as a shareholder of
the Company with respect to any shares of Common Stock or other equity security
of the Company which is subject to an award hereunder unless and until such
person becomes a shareholder of record with respect to such shares of Common
Stock or equity security.

5.12 Designation of Beneficiary. To the extent permitted by the Committee, a
holder of an award may file with the Company a written designation of one or
more persons as such holder’s beneficiary or beneficiaries (both primary and
contingent) in the event of the holder’s death or incapacity. To the extent an
outstanding option or SAR granted hereunder is exercisable, such beneficiary or
beneficiaries shall be entitled to exercise such option or SAR pursuant to
procedures prescribed by the Company. Each beneficiary designation shall become
effective only when filed in writing with the Company during the holder’s
lifetime on a form prescribed by the Company. The spouse of a married holder
domiciled in a community property jurisdiction shall join in any designation of
a beneficiary other than such spouse. The filing with the Company of a new
beneficiary designation shall cancel all previously filed beneficiary
designations. If a holder fails to designate a beneficiary, or if all designated
beneficiaries of a holder predecease the holder, then each outstanding award
held by such holder, to the extent vested or exercisable, shall be payable to or
may be exercised by such holder’s executor, administrator, legal representative
or similar person.

5.13 Governing Law. This Plan, each award hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by the Code or the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

5.14 Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals and/or reside outside of
the U.S. on such terms and conditions different from those specified in this
Plan as may in the judgment of the Committee be necessary or desirable to foster
and promote achievement of the purposes of this Plan and, in furtherance of such
purposes the Committee may make such modifications, amendments, procedures,
subplans and the like as may be necessary or advisable to comply with provisions
of laws in other countries or jurisdictions in which the Company or its
Subsidiaries operates or has employees.

 

16